



Exhibit 10.5
AMBAC FINANCIAL GROUP, INC.
DEFERRED SHARE UNIT AGREEMENT
[NAME] (the “Participant”) has been granted a Full Value Award under the Ambac
Financial Group, Inc. Incentive Compensation Plan (the “Plan”) in the form of
deferred share units (the “Award”). The Award shall be effective as of [DATE]
(the “Grant Date”). The Award shall be subject to the following terms and
conditions (sometimes referred to as this “Agreement”).
1.Defined Terms. Capitalized terms used in this Agreement which are not
otherwise defined herein shall have the meaning specified in the Plan.
2.    Grant of Deferred Share Units. Subject to the terms of this Agreement and
the Plan, effective as of the Grant Date the Participant is hereby granted
[NUMBER] deferred share units (the “Deferred Share Units”). This Award contains
the right to dividend equivalent units (“Dividend Equivalent Units”) as
described in Section 3. Each Deferred Share Unit shall become vested as
described in Section 4 and each vested Deferred Share Unit shall be settled in
accordance with Section 5.
3.    Dividend Equivalent Units. The Participant shall be entitled to Dividend
Equivalent Units in accordance with the following:
(a)
If a dividend with respect to shares of Common Stock is payable in cash, then,
as of the applicable dividend payment date, the Participant shall be credited
with that number of Dividend Equivalent Units equal to (i) the cash dividend
payable with respect to a share of Common Stock, multiplied by (ii) the number
of Deferred Share Units outstanding (i.e., the number of Deferred Share Units
granted hereunder less the number of such Deferred Share Units that have settled
in accordance with Section 5 below) on the applicable dividend record date,
divided by (iii) the Fair Market Value of a share of Common Stock on the
dividend payment date, rounded down to the nearest whole number.

(b)
If a dividend with respect to shares of Common Stock is payable in shares of
Common Stock, then, as of the dividend payment date, the Participant shall be
credited with that number of Dividend Equivalent Units equal to (i) the number
of shares Common Stock distributed in the dividend with respect to a share of
Common Stock, multiplied by (ii) the number of Deferred Share Units outstanding
on the applicable dividend record date, rounded down to the nearest whole
number.

Dividend Equivalent Units shall be settled in accordance with Section 5. No
Dividend Equivalent Units shall be credited with respect to previously credited
Dividend Equivalent Units.
4.    Vesting of Deferred Share Units and Dividend Equivalent Units. All
Deferred Share Units shall be fully vested as of the Grant Date. Dividend
Equivalent Units shall be fully vested as of the related dividend record date.
5.    Settlement. Subject to the terms and conditions of this Agreement, (a)
one-half (1/2) of the Deferred Share Units and associated Dividend Equivalent
Units shall be settled on the first anniversary of the Grant Date or, if such
day is not a business day, on the first business day thereafter, and (b)
one-half (1/2) of the Deferred Share Units and associated Dividend Equivalent
Units shall be settled on the second anniversary of the Grant Date or, if such
day is not a business day, on the first business day thereafter; provided,
however, that if the Participant’s employment with Ambac Financial Group, Inc.
(the “Company”) and its Subsidiaries terminates for any reason prior to the
second anniversary of the Grant Date, then all of the then outstanding Deferred
Share Units and associated Dividend Equivalents Units shall be settled as soon
as practicable (but no later than thirty (30) days) following such termination
of employment, subject to Special Section 409A Rules in Section 17. The date on
which settlement occurs is referred to as the “Settlement Date”. Settlement of
the Deferred Share Units and associated Dividend Equivalent Units on a
Settlement Date shall be made in the form of shares of Common Stock with one
share of Common Stock being issued in settlement of each Deferred Share Unit and
associated Dividend Equivalent Unit (any fractional share being rounded up to
the next whole unit). Upon the settlement of any Deferred Share Units and
Dividend Equivalent Units, such Deferred Share Units and Dividend Equivalent
Units shall be cancelled.
6.    Withholding. All Awards and payments under this Agreement are subject to
withholding of all applicable taxes. Such withholding obligations shall be
satisfied through amounts that the Participant is otherwise entitled to receive
upon settlement of this Award. Notwithstanding the foregoing, if a tax
withholding obligation with respect to tax imposed under the Federal Insurance
Contributions Act (FICA) under sections 3101, 3121(a) and 3121(v)(2) of the Code
(the “FICA Obligations”) is incurred with respect to any of the Deferred Share
Units and associated Dividend Equivalent Units prior to the Settlement Date with
respect to such Deferred Share Units and associated Dividend Equivalent Units
(each date on which the FICA Obligation arises being referred to herein as a
“Tax Vesting Date”) then, on the applicable Tax Vesting Date, that number of
Deferred Share Units and associated Dividend Equivalent Units for which the
Settlement Date




1

--------------------------------------------------------------------------------





has not occurred as of the Tax Vesting Date shall be settled with respect to
that number of shares of Common Stock subject thereto having a Fair Market Value
(determined as of the Tax Vesting Date) equal to the sum of the following:
(a)
the FICA Obligations;

(b)
the income tax imposed by section 3401 of the Code (or the corresponding
withholding provisions of applicable state, local or foreign tax laws) as a
result of the FICA Obligations; and

(c)
the amount necessary to pay the additional income tax on wages attributable to
the pyramiding of the payments under subparagraphs 6(a) and (b).

In no event shall the value of the Deferred Share Units and associated Dividend
Equivalent Units that are settled pursuant to subparagraphs 6(a), (b) and (c)
exceed the amount that could be distributed pursuant to Treas. Reg. §
1.409A-3(j)(4)(vi).
7.    Transferability. This Award is not transferable except as designated by
the Participant by will or by the laws of descent and distribution.
8.    Heirs and Successors. If any benefits deliverable to the Participant under
this Agreement have not been delivered at the time of the Participant’s death,
such rights shall be delivered to the Participant’s estate.
9.    Administration. The authority to administer and interpret this Agreement
shall be vested in the Committee, and the Committee shall have all the powers
with respect to this Agreement as it has with respect to the Plan. Any
interpretation of the Agreement by the Committee and any decision made by it
with respect to the Agreement is final and binding on all persons.
10.    Adjustment of Award. In the event of a stock dividend, stock split,
reverse stock split, extraordinary cash dividend, recapitalization,
reorganization, merger, consolidation, split-up, spin-off, exchange of shares,
sale of assets or subsidiaries, combination, or other corporate transaction that
affects the Common Stock, the Committee shall, in order to preserve the benefits
or prevent the enlargement of benefits of this Award, and in the manner it
determines equitable in its sole discretion, (a) adjust the number and kind of
shares subject to this Award and (b) make any other adjustments that the
Committee determines to be equitable (which may include, without limitation, (i)
replacement of this Award with other Awards which the Committee determines have
comparable value and which are based on stock of a company resulting from the
transaction, and (ii) cancellation of this Award in return for cash payment of
the current value of this Award, determined as though this Award is fully vested
at the time of payment).
11.    Notices. Any notice required or permitted under this Agreement shall be
deemed given when delivered personally or through Ambac’s stock compensation
administration system, or when deposited in a United States Post Office, postage
prepaid, addressed, as appropriate, to the Company at its principal offices, to
the Participant at the Participant’s address as last known by the Company or, in
either case, such other address as one party may designate in writing to the
other.
12.    Governing Law. The validity, construction and effect of this Agreement
shall be determined in accordance with the laws of the State of New York and
applicable federal law.
13.    Amendments. The Board may, at any time, amend or terminate the Plan, and
the Board or the Committee may amend this Agreement, provided that no amendment
or termination may, in the absence of written consent to the change by the
affected Participant (or, if the Participant is not then living, the affected
beneficiary), adversely affect the rights of any Participant or beneficiary
under this Agreement prior to the date such amendment or termination is adopted
by the Board or the Committee, as the case may be.
14.    Award Not Contract of Employment. The Award does not constitute a
contract of employment or continued service, and the grant of the Award will not
give the Participant the right to be retained in the employ or service of the
Company or any Subsidiary, nor any right or claim to any benefit under the Plan
or this Agreement, unless such right or claim has specifically accrued under the
terms of the Plan and this Agreement.
15.    Severability. If a provision of this Agreement is held invalid by a court
of competent jurisdiction, the remaining provisions will nonetheless be
enforceable according to their terms. Further, if any provision is held to be
overbroad as written, that provision shall be amended to narrow its application
to the extent necessary to make the provision enforceable according to
applicable law and enforced as amended.




2

--------------------------------------------------------------------------------





16.    Plan Governs. The Award evidenced by this Agreement is granted pursuant
to the Plan, and the Deferred Share Units, Dividend Equivalent Units and this
Agreement are in all respects governed by the Plan and subject to all of the
terms and provisions thereof, whether such terms and provisions are incorporated
in this Agreement by reference or are expressly cited.
17.    Special Section 409A Rules. To the fullest extent possible, amounts and
other benefits payable under this Agreement are intended to comply with or be
exempt from the provisions of section 409A of the Code. This Agreement will be
interpreted and administered to the extent possible in a manner consistent with
the foregoing statement of intent; provided, however, that the Company does not
guarantee the tax treatment of the Award. Notwithstanding any other provision of
this Agreement to the contrary, if any payment or benefit hereunder is subject
to section 409A of the Code, and if such payment or benefit is to be paid or
provided on account of the Participant’s termination of employment (or other
separation from service):
(a)
and if the Participant is a specified employee (within the meaning of section
409A(a)(2)(B) of the Code) and if any such payment or benefit is required to be
made or provided prior to the first day of the seventh month following the
Participant’s separation from service or termination of employment, such payment
or benefit shall be delayed until the first day of the seventh month following
the Participant’s separation from service (or, if earlier, upon the
Participant’s death);

(b)
the determination as to whether the Participant has had a termination of
employment (or separation from service) shall be made in accordance with the
provisions of section 409A of the Code and the guidance issued thereunder
without application of any alternative levels of reductions of bona fide
services permitted thereunder; and

(c)
for purposes of section 409A of the Code, the Participant’s right to receive any
installment payments pursuant to this Agreement shall be treated as a right to
receive a series of separate and distinct payments.





3